This appellant, defendant below, was indicted, tried, and convicted of the offense of robbery. The specific charge was that he feloniously took a $10 bill of the lawful currency of the United States of America, of the value of $10, the property of Lucius Bankson, from his person, and against his will, by violence to his person, or by putting him in such fear as unwillingly to part with the same, etc. His punishment was fixed by the jury at imprisonment for ten years, and he was duly sentenced by the court to serve said term in the penitentiary. From the judgment of conviction pronounced and entered, this appeal was taken.
The action of the lower court in overruling the motion for a new trial, and in refusing numerous special written charges requested by defendant, cannot be considered on this appeal in the absence of a bill of exceptions. There is no bill of exceptions; the appeal, therefore, is rested upon the record proper, thus presenting for our consideration the sole question as to the regularity of the proceedings in the court below as shown by this record. We have ascertained that the record is regular in all things. No error being apparent thereon, the judgment of conviction in the lower court from which this appeal was taken will stand affirmed.
Affirmed.